Citation Nr: 0815814	
Decision Date: 05/14/08    Archive Date: 05/23/08

DOCKET NO.  06-19 103	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in White River 
Junction, Vermont


THE ISSUE

Entitlement to an initial rating in excess of 10 percent for 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jennifer R. White, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1965 to August 
1967. 
 
This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in White River 
Junction, Vermont which granted service connection for PTSD 
and assigned a 10 percent rating effective October 8, 2004.

The Board notes that the veteran inquired in May 2005 as to 
separate ratings for bilateral tinnitus.  He was advised by a 
May 26, 2005 letter that action on those cases were stayed by 
VA due to VA's appeal of the decision in Smith v. Nicholson, 
19 Vet. App. 63 (2005).  The U.S. Court of Appeals for the 
Federal Circuit issued a decision in Smith v. Nicholson, 451 
F.3d 1344 (Fed. Cir. 2006) and the stay has since been 
lifted.  However, the record does not contain any further 
action from the RO on this issue.  Thus, this matter is 
REFERRED to the RO for any action deemed necessary.


FINDINGS OF FACT

The veteran's service-connected post-traumatic stress 
disorder is currently manifested by chronic sleep impairment.  


CONCLUSION OF LAW

The criteria for a rating of 30 percent for PTSD have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & West Supp 2007); 
38 C.F.R. §§ 4.3, 4.7, 4.130, Diagnostic Code 9411 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002)) redefined VA's duty to assist a claimant in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2007).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).

In this case, in an October 2004 letter, issued prior to the 
decision on appeal, the RO provided notice to the veteran 
regarding what information and evidence is needed to 
substantiate a claim for service connection, to include 
evidence establishing evidence of current treatment, as well 
as what information and evidence must be submitted by the 
veteran, what information and evidence will be obtained by 
VA, and the need for the veteran to advise VA of any further 
evidence he has in his possession that pertains to the claim.  

Here, the veteran is challenging the initial evaluation and 
effective date assigned following the grant of service 
connection.  In Dingess, the Court of Appeals for Veterans 
Claims held that in cases where service connection has been 
granted and an initial disability rating and effective date 
have been assigned, the typical service-connection claim has 
been more than substantiated, it has been proven, thereby 
rendering section 5103(a) notice no longer required because 
the purpose that the notice is intended to serve has been 
fulfilled.  Id. at 490-91.  Thus, because the notice that was 
provided before service connection was granted was legally 
sufficient, VA's duty to notify in this case has been 
satisfied.

Moreover, the veteran provided information concerning his 
symptoms and their impact on his daily functioning and his 
employment to VA treatment providers and examiners.  The 
veteran reported that he only receives VA treatment for his 
PTSD, and those records have been obtained.  Moreover, in a 
March 2006 correspondence, the veteran indicated that he had 
no other relevant information or evidence to submit to 
substantiate his claim.  

Thus, any error in the sequence of events or content of the 
notice is not shown to have affected the essential fairness 
of the adjudication or to cause injury to the veteran, 
especially given the favorable decision below.  See Sanders, 
487 F.3d 881; see also Vasquez-Flores v. Peake, 22 Vet. App. 
37 (2008).  Any such error is harmless and does not prohibit 
consideration of these matters on the merits.  See Conway, 
353 F.3d at 1374, Dingess, 19 Vet. App. 473; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

II.  Analysis

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2007).  
Disabilities must be reviewed in relation to their history.  
38 C.F.R. § 4.1.  Other applicable, general policy 
considerations are: interpreting reports of examination in 
light of the whole recorded history, reconciling the various 
reports into a consistent picture so that the current rating 
may accurately reflect the elements of disability, 38 C.F.R. 
§ 4.2 (2007); resolving any reasonable doubt regarding the 
degree of disability in favor of the claimant, 38 C.F.R. 
§ 4.3 (2007); where there is a question as to which of two 
evaluations apply, assigning a higher of the two where the 
disability picture more nearly approximates the criteria for 
the next higher rating, 38 C.F.R. § 4.7 (2007); and, 
evaluating functional impairment on the basis of lack of 
usefulness, and the effects of the disabilities upon the 
person's ordinary activity, 38 C.F.R. § 4.10 (2007).  See 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the 
assignment of an initial rating following an initial award of 
service connection for that disability, separate ratings can 
be assigned for separate periods of time based on the facts 
found - a practice known as "staged" ratings. 
 
The veteran's PTSD is rated under Diagnostic Code 9411.  38 
C.F.R. § 4.130.  A 10 percent rating is warranted for PTSD 
where there is occupational and social impairment due to mild 
or transient symptoms which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress, or; symptoms controlled by continuous 
medication. 
 
A 30 percent rating requires occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversion normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events). 
 
A 50 percent rating requires occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships. 
 
A 70 percent rating requires occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affected the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships. 
 
A 100 percent rating is assigned when there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name. 38 C.F.R. § 
4.130, Diagnostic Code 9411. 
 
When evaluating the level of disability from a mental 
disorder, the rating agency will consider the extent of 
social impairment, but shall not assign an evaluation solely 
on the basis of social impairment.  38 C.F.R. § 4.126.  

One factor for consideration is the Global Assessment of 
Functioning (GAF) score, which is a scale reflecting the 
"psychological, social, and occupational functioning in a 
hypothetical continuum of mental health-illness."  Carpenter 
v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and 
Statistical Manual of Mental Disorders, Fourth Edition (DSM- 
IV)).  A GAF score of 61 to 70 indicates some mild 
symptomatology (e.g., depressed mood and mild insomnia) or 
some difficulty in social, occupational, or social 
functioning (e.g., occasional truancy, or theft within the 
household), but generally functioning pretty well, with some 
meaningful interpersonal relationships.  Scores ranging from 
51 to 60 reflect moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work).  

While the Rating Schedule does indicate that the rating 
agency must be familiar with the DSM IV, it does not assign 
disability percentages based solely on GAF scores.  See 
38 C.F.R. § 4.130 (2007).  

The Board has reviewed all the evidence in the veteran's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

A January 2004 VA treatment note indicates the veteran was 
complaining of hypervigilance and nightmares.  The examiner 
indicated the veteran had normal affect, speech and thought 
content.  The examiner gave the veteran a GAF score of 61.

A March 2004 mental health consult indicates that the veteran 
reported intrusive memories of his Vietnam experience.  The 
veteran reported he had lost interest in hunting and in going 
to church.  The veteran reported he slept 4-5 hours a night 
and that he had poor concentration.  He stated he falls 
asleep quickly but wakes after a few hours.  The veteran also 
reported a strong reaction to loud noise.  Also, the veteran 
reported he had occasional thoughts of suicide but with no 
plan or ideation.  The veteran reported he had no problems 
with driving, indicating that he had no problems performing 
his occupation of being a truck driver.  The veteran denied 
avoiding thoughts of Vietnam and found it helpful to face 
them.  The examiner indicated the veteran appeared casually 
dressed and groomed; had good eye contact; and was friendly, 
cooperative and smiled often.  There were no apparent 
delusions and he reported hallucinations only when he used 
drugs.  When he was driving and very tired he thought he saw 
kids on bicycles.  

The examiner indicated the veteran had a stable marriage; was 
employed; had good supports; and the veteran appeared to have 
improved since being involved with other veterans.  The 
examiner's impression was that the veteran had mild PTSD 
although the diagnosis was less clear for PTSD at the time of 
this consult than it had been in the past.  The examiner 
reported a GAF score of 62.  The veteran was referred to a 
research study which included Cognitive Processing Therapy 
for PTSD.

A July 2004 VA treatment note indicated the veteran 
complained of chronic problems sleeping because of 
nightmares.  The assessment stated that the veteran was 
coping well with his PTSD.    

The veteran's VA treatment records indicate that he 
participated in a research study which included Cognitive 
Processing Therapy for PTSD from April 2004 until January 
2005.  These treatment notes do not indicate the veteran's 
current symptomatology associated with his PTSD.  Apparently, 
the veteran stopped attending the research study appointments 
at one time and did not return voice mail messages left for 
him.  The psychologist indicated that the veteran was free to 
withdraw at any time from the study and that he would still 
receive payment for the assessments, even if he did not 
participate in the therapy.  

The veteran was afforded an additional VA examination during 
February 2005.  The veteran reported that he had a good 
relationship with his wife and many friends.  The examiner 
indicated that the veteran was neatly dressed and groomed 
with good eye contact.  The veteran indicated that he stopped 
working during December 2004 at the trucking company where he 
had been employed for the previous 10 years.  There was no 
impairment of the veteran's thought process or communication 
skills and no evidence of delusions or hallucinations.  The 
veteran reported suicidal thoughts once or twice a month but 
denied plan or intent.  He denied homicidal ideation.  The 
veteran was oriented to person, place and time.  He reported 
his memory was pretty good and that his mood was even most of 
the time, although he had a history of difficulty with anger, 
he was able to control it.  The veteran was not obsessive or 
ritualistic and had a normal rate and flow of speech.  The 
veteran denied any problems with his energy level and said he 
worked on his house 8 to 10 hours per day.  The veteran also 
denied experiencing flashbacks or nightmares.  In the 
assessment of the veteran's PTSD, the examiner indicated that 
the veteran avoided crowds; had some difficulty with sleep 
with mid cycle awakenings; had some difficulty feeling close 
to others; and complained of a hyper-startle response and 
poor concentration.  The examiner indicated that it was 
possible that the veteran had benefited from his recent 
treatment at the VA.  Also, the examiner indicated that the 
veteran was relatively stable with fairly mild symptoms and 
his prognosis was good.  The veteran was given a GAF score of 
60 to 65.  

The evidence consistently reflects that the veteran has mild 
PTSD symptoms.  However, the record also reflects chronic 
sleep impairment and some difficulty concentrating.  The 
Board finds the symptomatology reported falls between the 
criteria for a 10 percent rating and a 30 percent rating, 
more nearly approximating the 30 percent rating since October 
8, 2004.  Thus, after resolving all doubt in the veteran's 
favor, a 30 percent rating is granted. 

Entitlement to a rating in excess of 30 percent is not 
warranted as the veteran's speech and thought content are 
normal, he has good hygiene, good memory, and even mood.  
Although the veteran did report occasional thoughts of 
suicide, there is no intent or plan, and the GAF scores 
ranging from 60 to 65 clearly indicate the examiners do not 
find such thoughts to be problematic.  Moreover, while the 
veteran did note some problems with anger, he also indicated 
he was able to control it, and the evidence does not reveal 
current problems with violence.  Thus, a higher rating is not 
shown.

The Board has also considered whether the veteran's 
disability presents an exceptional or unusual disability 
picture as to render impractical the application of the 
regular schedular standards such that referral to the 
appropriate officials for consideration of extra-schedular 
ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2007); 
Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  In this 
regard, the Board notes that the veteran's disability has not 
been shown objectively to interfere markedly with employment 
(i.e., beyond that contemplated in the assigned ratings), to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  Although the veteran's most recent VA examination 
indicates that the veteran was no longer employed at the 
trucking company; there is no evidence that he left due to 
PTSD symptoms.  Additionally, the VA examiner pointed out 
that the veteran had maintained stable employment for the ten 
years prior, and had only mild symptoms.  The veteran 
indicated that he was working 8-10 hours per day on his 
house, indicating that he was able to engage in substantial 
activity on a regular basis.  Therefore, the Board finds that 
the criteria for submission for consideration of extra-
schedular ratings are not met.  

In reaching the conclusion above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 
Vet. App. 49, 55-57 (1990).   




ORDER

Entitlement to an initial rating of 30 for post-traumatic 
stress disorder (PTSD), from October 8, 2004, is granted, 
subject to the regulations applicable to the payment of 
monetary benefits.



______________________________________________
K.A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


